t c summary opinion united_states tax_court james e harrell petitioner v commissioner of internal revenue respondent docket no 10656-99s filed date james e harrell pro_se robert a varra for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency of dollar_figure and a sec_6651 addition_to_tax of dollar_figure in petitioner's federal_income_tax for the year this court must decide whether petitioner qualifies for head_of_household filing_status whether petitioner substantiated the amounts claimed as itemized_deductions for medical_expenses taxes paid interest_expenses charitable_contributions unreimbursed employee business_expenses and other expenses and whether petitioner is liable for an addition_to_tax for failing to timely file his tax_return if petitioner's itemized_deductions are less than the standard_deduction then petitioner will be entitled to the standard_deduction under sec_63 as respondent determined petitioner resided in aurora colorado at the time he filed his petition in petitioner and his wife were legally_separated during petitioner's four children lived with their mother they spent nights per week at petitioner's house petitioner provided financial support for his children under the decree of dissolution petitioner was entitled to claim dependency_exemption deductions for two of his four children on his return which was filed on date petitioner claimed head_of_household filing_status respondent determined that petitioner's filing_status should be single to qualify as a head_of_household petitioner must have maintained a home that was the principal_place_of_abode for more than one-half of the year for at least one of his children sec_2 petitioner did not establish that any of his children lived in his home for more than one-half of the year accordingly we sustain respondent's disallowance of head_of_household filing_status respondent disallowed certain itemized_deductions claimed by petitioner because petitioner did not substantiate the amounts he claimed deductions are strictly a matter of legislative grace 503_us_79 292_us_435 taxpayers must substantiate claimed deductions 65_tc_87 affd per curiam 540_f2d_821 5th cir moreover taxpayers must keep sufficient records to establish the amounts of the deductions 43_tc_824 sec_1_6001-1 income_tax regs generally except as otherwise provided by sec_274 when evidence shows that a taxpayer incurred a deductible expense but the exact amount cannot be determined the court may approximate the amount bearing heavily if it chooses against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir the court however must have some basis upon which an estimate can be made 85_tc_731 petitioner reported dollar_figure of medical and dental expenses on his schedule a respondent conceded that petitioner substantiated dollar_figure of these expenses for medical insurance at trial petitioner substantiated that he paid dollar_figure to a doctor under sec_213 individuals are entitled to an itemized_deduction for amounts paid for medical_care to the extent that these expenses exceed percent of the individual's adjusted_gross_income petitioner's adjusted_gross_income was dollar_figure therefore petitioner may deduct medical_expenses only to the extent that they exceed dollar_figure the substantiated expenses totaled dollar_figure we find that petitioner may deduct dollar_figure for medical_expenses petitioner claimed dollar_figure of taxes paid as an itemized_deduction on his return respondent conceded dollar_figure of this amount was deductible an itemized_deduction is allowable under sec_164 for certain types of taxes petitioner did not substantiate any additional_amount we find that petitioner may deduct dollar_figure for taxes petitioner deducted dollar_figure of home mortgage interest_expense on his return in in lieu of foreclosure petitioner's house was sold the settlement statement shows that interest from date to date was paid with the proceeds from the sale on date a deduction for qualified_residence_interest paid on indebtedness during the year is allowed under sec_163 and h in this case petitioner did not pay the interest on his home during the year in issue he paid it in when his house was sold accordingly we sustain respondent's disallowance of the interest_expense_deduction petitioner claimed dollar_figure of charitable_contributions deductions an itemized_deduction is generally allowable for charitable_contributions made during a year but only if the contribution is verified in accordance with regulations prescribed by the secretary_of_the_treasury sec_170 based on petitioner’s testimony we allow petitioner a dollar_figure deduction for charitable_contributions cohan v commissioner supra petitioner deducted dollar_figure of unreimbursed employee business_expenses for union dues and job-hunting expenses respondent conceded dollar_figure for union dues expenses_incurred in looking for a new job in a taxpayer's current trade_or_business are allowed as an itemized_deduction sec_162 54_tc_374 however if part of the purpose of a job hunting trip is personal in nature the personal portion of the expenses is not deductible sec_262 petitioner stated that he looked for jobs in jackson and gulfport mississippi and that the expenses he claimed were for mileage he also visited his father on these trips petitioner provided no record of his mileage and failed to meet the strict substantiation requirements of sec_274 accordingly we find that petitioner is entitled to deduct only the dollar_figure of union dues expense conceded by respondent petitioner deducted dollar_figure of expenses for legal fees and claim of right and dollar_figure of other miscellaneous expenses for the claim of right he did not know how the dollar_figure amount was allocated between the two expenses legal fees may be deductible as an itemized_deduction under sec_212 if they are paid for the production_or_collection_of_income or for the management conservation or maintenance of income producing property petitioner did not substantiate that he paid the legal fees nor did he establish his right to deduct them under sec_212 in regards to the claim of right expenses it appears that petitioner borrowed money from a mr ashley and mr ashley then sued to collect the money petitioner testified that the claim of right expenses were the amounts he transferred to mr ashley in repayment of the loan there was no documentation supporting petitioner's testimony that these payments were actually made in any event it is well established that deductions are not permitted on account of the repayment of loans 62_tc_878 clark v commissioner tcmemo_1994_120 affd without published opinion 68_f3d_469 5th cir accordingly we sustain respondent's disallowance of the deductions for the legal expenses and the claim of right expenses the itemized_deductions substantiated by petitioner or allowed by the court are less than the standard_deduction for an unmarried individual sec_63 c consequently petitioner is entitled to the standard_deduction for his tax_year respondent contends that petitioner is liable for an addition_to_tax pursuant to sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a federal_income_tax return by its due_date determined with regard to any extension of time for filing previously granted the addition equal sec_5 percent for each month that the return is late not to exceed percent sec_6651 additions to tax under sec_6651 are imposed unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect sec_6651 the taxpayer must prove both reasonable_cause and a lack of willful neglect 92_tc_899 reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence 469_us_241 willful neglect is defined as a conscious intentional failure or reckless indifference united_states v boyle supra pincite petitioner filed his return on date petitioner stated that he did not file his tax_return on time because his bankruptcy lawyer told him he should not file it until his and returns were cleared up with the actual bankruptcy action the attorney did not explain why filing the return late would be a good idea we find that relying on this alleged information without questioning why he should file late or why he should not at least file for an extension demonstrates that petitioner did not exercise ordinary business care and prudence petitioner did not have reasonable_cause for filing late we sustain respondent's determination of the sec_6651 addition_to_tax to the extent that we have not addressed any of the parties' arguments we have considered them and conclude they are without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
